DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daddis et. al (US 2021/0088211 A1).
With respect to claim 14 Daddis discloses a burner assembly comprising:
a uniform burner surface [reference character 72 in Fig. 3] carried by a burner plate [reference character 70 in Fig. 3], the uniform burner surface extending through an aperture and outward from a front side of the burner plate, wherein the uniform burner surface extends across an entirety of the aperture [see Figs. 6-7];
a housing [reference character 90 in Fig. 3] coupled to the burner plate on a side opposite the front side of the burner plate; 

an igniter [reference character 174 in Fig. 7] positioned adjacent to the uniform burner surface.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daddis et. al (US 2021/0088211 A1) in view of Ahmady (US 4,900,245).
With respect to claim 1 Daddis discloses a burner assembly comprising:
a uniform burner surface [reference character 72 in Fig. 3] carried by a burner plate [reference character 70 in Fig. 3], the uniform burner surface extending through an aperture and outward from a front side of the burner plate, wherein the uniform burner surface extends across an entirety of the aperture [see Figs. 6-7];
a housing [reference character 90 in Fig. 3] coupled to the burner plate on a side opposite the front side of the burner plate; a burner plate coupled to the housing;

an igniter [reference character 174 in Fig. 7] positioned adjacent to the uniform burner surface.
Daddis does not disclosea thermally anisotropic protective covering located on the front side of the burner plate and surrounding a perimeter of the uniform burner surface.
Ahmady teaches a graphite-containing coating on a burner [col. 4, lines 41-48 and 52-54], where graphite is understood to be a thermally anisotropic material1.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the burner plate and the burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 2 Daddis discloses that the burner plate comprises a flange [reference character 76 in Fig. 3] extending in a direction opposite the uniform burner surface; and
the burner plate is received into a burner box assembly [reference character 60 in Fig. 3] and is within the burner box assembly, the burner plate [see Fig. 5, there is a space between the burner place and the burner box assembly being indirectly connected to the burner box assembly.
With respect to claim 3 Daddis discloses that the burner plate is a flat plate [see Fig. 3].
With respect to claim 4 the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a graphite material [col. 4, lines 41-48 and 52-54].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 5 Daddis discloses that the gasket is formed from a single layer of material [see Fig. 3].
With respect to claim 6 the combination of Daddis and Ahmady disclose that the thermal conductivity across a length and across a width of the thermally anisotropic protective covering [Ahmady: col. 4, lines 41-48 and 52-54)] is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering2. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 7 Daddis discloses that the gasket is formed from a single layer of material [see Fig. 3].
With respect to claim 8 the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a graphite material [col. 4, lines 41-48 and 52-54].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 9 Daddis discloses that the gasket is formed from a single layer of material [see Fig. 3] and the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a graphite material [col. 4, lines 41-48 and 52-54].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
	With respect to claim 10 the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering abuts the front side of the burner plate (since in the combination if covers the burner plate); and that the thermal conductivity across a length and across a width of the thermally anisotropic protective covering [Ahmady: col. 4, lines 41-48 and 52-54)] is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering3. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 11 Daddis discloses that the gasket is formed from a single layer of material [see Fig. 3].
	With respect to claim 12 the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a coating applied to the burner plate (since in the combination if covers the burner plate); and that the thermal conductivity across a length and across a width of the thermally anisotropic protective covering [Ahmady: col. 4, lines 41-48 and 52-54)] is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering4. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 13 Daddis discloses that the gasket is formed from a single layer of material [see Fig. 3].

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daddis et. al (US 2021/0088211 A1) in view of Ahmady (US 4,900,245).
With respect to claim 15 Daddis discloses a furnace assembly comprising: an intake manifold [reference character 42 in Fig. 3] fluidly coupled to a supply line [reference character 48 in Fig. 3];
a pre-mix burner assembly fluidly coupled to the intake manifold, the pre-mix burner assembly comprising:
a uniform burner surface [reference character 72 in Fig. 3] carried by a burner plate [reference character 70 in Fig. 3], the uniform burner surface extending through an aperture and outward from a front side of the burner plate, wherein the uniform burner surface extends across an entirety of the aperture [see Figs. 6-7];
a housing [reference character 90 in Fig. 3] coupled to the burner plate on a side opposite the front side of the burner plate; a burner plate coupled to the housing;
a gasket [reference character 104 in Fig. 3] disposed between the burner plate and the housing, wherein a first side of the gasket is directly coupled to the burner plate and a second side of the gasket opposite the first side is coupled to the housing; 
an igniter [reference character 174 in Fig. 7] positioned adjacent to the uniform burner surface; 
a burner box assembly [reference character 60 in Fig. 3] thermally exposed to the pre-mix burner assembly; and a heat-exchange tube [reference character 24 om Fig. 2] fluidly coupled to the burner box assembly.
Daddis does not disclose a thermally anisotropic protective covering located on the front side of the burner plate and surrounding a perimeter of the uniform burner surface, wherein a thermal conductivity across a length and across a width of the thermally anisotropic protective covering is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering; 
Ahmady teaches a graphite-containing coating on a burner [col. 4, lines 41-48 and 52-54], where graphite is understood to be a thermally anisotropic material5 wherein a thermal conductivity across a length and across a width of the thermally anisotropic protective covering is higher than a thermal conductivity across a thickness of the thermally anisotropic protective covering6.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the burner plate and the burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 16 Daddis discloses that the gasket is formed from a single layer of material [see Fig. 3].
With respect to claim 17 the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a graphite material [col. 4, lines 41-48 and 52-54].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 18 Daddis disclose that the gasket is formed of a single layer of material [see Fig. 3] and the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a graphite material [col. 4, lines 41-48 and 52-54].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 19 the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a coating applied to the burner plate (since in the combination if covers the burner plate).
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].
With respect to claim 20 the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a coating applied to the burner plate (since in the combination if covers the burner plate); and the combination of Daddis and Ahmady disclose that the thermally anisotropic protective covering is a graphite material [col. 4, lines 41-48 and 52-54].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Ahmady by coating the front side of the burner plate and surrounding a perimeter of the uniform burner surface with graphite in order to provide high emissivity to potentially reradiate more heat, increase production, reduce fuel consumption, and provide more uniform heating [Ahmady: col. 4, lines 48-54].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1 “[G]raphites, which may be characterized as laminated structures of carbon, possess anisotropic structures and, thus possess many properties, including thermal conductivity, that are highly directional...The graphite structure is generally considered to have two axes or directions: the a axis or direction being parallel to the carbon layers, and the c axis or direction being perpendicular to the carbon layers.  Graphite has much higher thermal conductivity along its a axis than along its c axis” [Woolf (US 4,541,411). col. 2, lines 26-36]. Note Woolf is provided as an evidentiary reference to teach the demonstrate the nacent material properties of graphite.
        2 Woolf (US 4,541,411). col. 2, lines 26-36
        3 See footnote 2.
        4 See footnote 2.
        5 See footnote 1.
        6 See footnote 2.